Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 34-40, 42, and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2017/110647 to Urata et al. (The U.S. Patent Publication will be used for citations, US-2018/0371291) in view of U.S. Patent Pub. No. 2015/0277031 to Bookbinder et al.
As to claims 34-37 and 40, Urata discloses a coating/resin composition comprising a mixture of polyurethanes having an ethylenically unsaturated group in the side chain (0052- 0053) and comprises the reaction product of a polycarbonate polyol, a diisocyanate, and a hydroxyacrylate (Polyurethane b1) that is used in admixture with polyurethane b5 that comprises unsaturated groups and 7 functional groups (0180, Examples 1-4). The polyurethane b5 of Urata is taken to meet applicant’s diluent limitation, even though said component is not labeled as a diluent. Urata discloses a polymer having urethane and carbonate linkages in the backbone and side chain unsaturated groups derived from the hydroxyacrylate (Polyurethane b1, 0051-0074, 0169-0174).
Urata does not expressly disclose a diluent that does not comprise O=C-N linkage.
Bookbinder discloses coating compositions comprising urethane acrylates derived from polycarbonate polyols (0056-0057) and curable monofunctional and polyfunctional diluents such as ethoxylated trimethylolpropane triacrylate, dicyclopentadiene diacrylate, and 2-hydroxylacrylate (0038-0039).
At the time of filing it would have been obvious to a person of ordinary skill in the art to add the diluent component taught in Bookbinder to the coating composition of Urata to influence the degree to which the cured product absorbs water, adheres to other coating materials, and behaves under stress (0039).  Bookbinder further teaches the diluents are added to provide liquidity needed to apply the coating composition and forms crosslinks during curing to provide moisture resistance (0035-0037).
As to claims 35 and 40, Urata in view of Bookbinder disclose polyfunctional diluents, such as ethoxylated trimethylolpropane triacrylate or dicyclopentadiene diacrylate (0038). 
As to claims 38-39, Urata discloses the resin composition further comprises thiol functional crosslinkers pentaerythritol tetrakis(3-mercaptopropionate) (formula vi, 0041).
As to claims 42 and 44, Urata discloses the polymer comprises the reaction product of a aliphatic polycarbonate polyol (R1, R2 = aliphatic), isophorone diisocyanate (R = aliphatic), and hydroxyethyl acrylate (R3, R4 — aliphatic) and the molecular weight of polyurethane is 1,000 g/mol and the ratio of hydroxy group to isocyanate group is % (0175).
As to claim 45, Urata in view of Bookbinder disclose 50 parts by weight of the polycarbonate urethane acrylate and the diluent is used in amounts that range from 25 to 45% by weight.  At the time of filing it would have been obvious to a person of ordinary skill in the art to add the diluent to the composition of Urata in the amounts disclosed by Bookbinder to provide liquidity needed to apply the coating composition and forms crosslinks during curing to provide moisture resistance (0035-0037).
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over WO- 2017/110647 to Urata et al. (The U.S. Patent Publication will be used for citations, US- 2018/0371291) in view of U.S. Patent Pub. No. 2015/0277031 to Bookbinder et al. that has been explained above and is applied here as such in view of in view of U.S. Patent Pub. No. 2006/0089453 to Pajerski.
As to claim 41, Urata in view of Bookbinder disclose a coating/resin composition comprising a polyurethane having an ethylenically unsaturated group in the side chain (0052-0053) and comprises the reaction product of a polycarbonate polyol, a diisocyanate, and a hydroxyacrylate. Urata discloses a polymer having urethane and carbonate linkages in the backbone and side chain unsaturated groups derived from the hydroxyacrylate (Polyurethane b1, 0051-0074, 0169- 0174). Urata discloses an additional unsaturated polyurethane that have plurual unsaturated side chains are used in combination with the polycarbonate containing urethane (Examples 1-4, 0117-0125). Urata further teaches di(meth)acrylate, tri(meth)acrylates, or tetra(meth)acrylates are suitable diluents (0125).
Urata does not teach the claimed diluent.
Pajerski discloses crosslinking polyurethane resin compositions comprising a reactive diluent containing at least two polymerizable unsaturated double bonds, such as diallyl phthalate (0078).
At the time of filing it would have been obvious to a person of ordinary skill in the art to add from 2 to about 30 weight percent of diallyl phthalate component of Pajerski to the resin composition of Urata lower the viscosity of the polymer, increase cure rate and provide solvent and impact resistance to the cured coatings (0077).

Claims 34, 41, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2001/0008906 to Chawla.
As to claims 34, 41, and 45, Chawla discloses a radiation curable coating composition comprising 10 to 95% by weight of a radiation curable oligomer that is substantially free of urethane groups and contains a carbonate backbone (0013, 0051, and 0078) and acrylic terminating groups and 5 to 95% by weight of a reactive diluent such as diallyl phthalate, triallyisocyanurate, or triallylcyanurate (0147-0151).
At the time of filing it would have been obvious to a person of ordinary skill in the art to arrive at the presently claimed invention including the selection of an carbonate acrylate that is urethane-free using the Chawla reference with a reasonable expectation of success that the selection would provide the coating composition that exhibits a                 
                    ∆
                
            E of about 40 or less after being exposed for 96 hours to 150°C and then for 144 hours to 180°C (Abstract).


Allowable Subject Matter
Claim 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763